Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Lorenzo Williams appeals the district court’s text order denying his Motion for Preparation of the State Court Stenographic Transcript at State Expense and Request for an Expedited Ruling on the Matter Given the Pending Appeal. We have reviewed the record and find no reversible error. Accordingly, we deny *273leave to proceed in forma pauperis, deny a certificate of appealability, deny Williams’ motion to expand the record, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.